 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA              )   Case No. 18CR4240-BAS
                                            )
11                      Plaintiff,          )   JUDGMENT AND ORDER OF
                                            )   DISMISSAL OF INFORMATION
12          v.                              )
                                            )
13    CHRISTIAN JOSUE HERNANDEZ-            )
      TORRES,                               )
14                                          )
                        Defendant.          )
15
16
           Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
17
           IT IS HEREBY ORDERED that the information in the above entitled case be
18
     dismissed without prejudice.
19
           IT IS SO ORDERED.
20
21
           DATED:      11/20/2018 .
22                                          HONORABLE CYNTHIA BASHANT
                                            United States District Judge
23
24
25
26
27
28
